Exhibit 10.1

 

LOGO [g776643ex10_1logo.jpg]   

3400 Bridge Parkway

Redwood Shores, CA 94065

Tel: +1 (650) 345-9000

Fax: +1 (650) 240-0500

www.imperva.com

August 13, 2014

Anthony Bettencourt

Dear Anthony:

Imperva, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position. Your title will be President and Chief Executive Officer and you
will report to the Company’s Board of Directors (the “Board”). This is a
full-time position based out of the Company’s headquarters in Redwood Shores,
California. While you are employed at the Company, you will abide by your duty
of loyalty to the Company, will perform your duties and follow the lawful
directions of the Board in a diligent manner, and will devote your full time,
energy and attention to the interests of the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

2. Cash Compensation. The Company will pay you a starting salary at the rate of
$31,250 per month ($375,000 per year), payable in accordance with the Company’s
standard payroll schedule. This salary will be subject to adjustment pursuant to
the Company’s employee compensation policies in effect from time to time. In
addition, you will be eligible to participate in the Company’s bonus plan as in
effect from time to time. Initially, your annual bonus goal will be $375,000
(100% of base salary) at target and paid quarterly in accordance with the
Company’s 2014 Management Bonus Plan. Changes in your compensation from time to
time will be determined by the Compensation Committee of the Board. It is
expected that your base salary, bonus and other compensation will be reviewed
again in connection with the Compensation Committee’s standard review for 2015
executive compensation (anticipated to commence in the fourth quarter of 2014
and be finalized in the first quarter of 2015).

3. Equity. The Company shall, subject to the approval of its Board of Directors
or a committee of the Board of Directors, grant to you (a) a stock option to
purchase 265,000 shares of Common Stock of the Company (the “Option”) and
(b) restricted stock units for 265,000 shares of Common Stock of the Company
(the “RSUs”). The Option will have an exercise price equal to the closing price
of our common stock on the New York Stock Exchange on its grant date. The Option
will commence vesting on your employment start date and the RSUs will commence
vesting on November 15, 2014 (provided that your start date is prior to then).
The Option and

 

 

 

Confidential Offer Letter – <name>    Page 1



--------------------------------------------------------------------------------

the RSUs will vest and become exercisable with respect to 25% of the shares
subject to it on the first anniversary of their respective vesting commencement
dates with an additional 6.25% of the shares in such grants vesting each quarter
thereafter so long as you remain continuously employed by the Company as an
employee, in each case subject to the terms of the Company’s Change in Control
Plan (as filed on EDGAR with the Securities and Exchange Commission). The
specific terms and conditions of the equity grants will be set forth in a
separate Option Agreement and a separate Restricted Stock Unit Agreement that
shall supersede the similar terms hereof. Those agreements are expected not to
be made under the Company’s 2011 Stock Option and Incentive Plan, but are
expected to have substantially similar effective terms and conditions to grants
made under the plan subject to its terms.

4. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits as in effect from time
to time. In addition, you will be entitled to paid vacation in accordance with
the Company’s vacation policy, as in effect from time to time.

5. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.

6. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Company’s Chief Executive Officer.

7. Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

8. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

9. Proof of Employment Eligibility and Background Check. This offer is
contingent upon your completion and execution of all employment documents, as
well as your ability to provide proof of identification and authorization to
work in the United States (within two business days of your start date) and upon
passing the Company’s mandatory background verification, even if this
information is not known until after your employment commences.

 

 

 

Confidential Offer Letter – <name>    Page 2



--------------------------------------------------------------------------------

10. Board Membership. In connection with your appointment as President and Chief
Executive Officer, it is anticipated that you will also be elected as a member
of the Board.

11. Indemnification. You will receive an indemnification agreement for your
service as an officer and director of the Company consistent with
indemnification agreements in place with other executive officers of the
Company.

12. Miscellaneous. This Agreement, the Company’s Change in Control Plan and
Exhibit A supersede and replace any prior agreements, representations or
understandings (whether written, oral, implied or otherwise) between you and the
Company and constitute the complete agreement between you and the Company
regarding the subject matter set forth herein. This Agreement may not be amended
or modified, except by an express written agreement signed by both you and an
authorized representative of the Board. Unless otherwise requested in writing by
the Company’s Board of Directors, on the termination of your employment with the
Company for any reason, not later than the date of such termination, you hereby
resign and agree to resign effective as of the date of such termination as an
officer of the Company (including any and all titles in such capacity) and from
any and all officerships, directorships or fiduciary positions with the Company
or its affiliates. You agree to provide at such time a separate written
resignation in customary form reasonably acceptable to the General Counsel of
the Company; it being understood that the effectiveness of the foregoing
sentence does not depend upon delivery of such separate document.

**********

 

 

 

Confidential Offer Letter – <name>    Page 3



--------------------------------------------------------------------------------

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this letter agreement by signing and
dating both the enclosed duplicate original of this letter agreement and the
enclosed Proprietary Information and Inventions Agreement and returning them to
me. This offer, if not accepted, will expire at the close of business on
August 15, 2014. Your employment is also contingent upon your starting work with
the Company on or before September 3, 2014.

 

Very truly yours, IMPERVA, INC. By:  

/s/ Frank Slootman

  Frank Slootman Title:   Chairman of the Compensation Committee Dated:  

8-13-14

 

I have read and accept this employment offer:

/s/ Anthony Bettencourt

Signature of Anthony Bettencourt

Dated:  

8-13-14

Attachment

Exhibit A: Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

PROPRIETARY INFORMATION AND INVENTION AGREEMENT

In consideration of, and as a condition of my employment with Imperva, Inc., a
Delaware corporation (the “Company”), I, as the “Employee” signing this
Proprietary Information and Invention Agreement (this “Agreement”), hereby
represent to the Company, and the Company and I hereby agree as follows:

1. Purpose of Agreement. I understand that the Company is engaged in a
continuous program of research, development, production and/or marketing in
connection with its current and projected business and that it is critical for
the Company to preserve and protect its proprietary information, its rights in
certain inventions and works and in related intellectual property rights.
Accordingly, I am entering into this Agreement, whether or not I am expected to
create inventions or other works of value for the Company. As used in this
Agreement, “Inventions” means inventions, improvements, designs, original works
of authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works, confidential information and trade secrets.

2. Disclosure of Inventions. I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.

3. Work for Hire; Assigned Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works. I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets, and
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Company; (ii) result from work performed by me for the Company; or
(iii) relate to the Company’s business or actual or demonstrably anticipated
research or development (the “Assigned Inventions”), will be the sole and
exclusive property of the Company.

4. Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, that may relate to the
Company’s business or actual or demonstrably anticipated research or development
and that were made by me or acquired by me prior to the Effective Date (as
defined in Section 25, below), and which are not to be assigned to the Company
(“Excluded Inventions”). If no such list is attached, I represent and agree that
it is because I have no rights in any existing Inventions that may relate to the
Company’s business or actual or demonstrably anticipated research or
development. For purposes of this Agreement, “Other Inventions” means Inventions
in which I have or may have an interest, as of the Effective Date or thereafter,
other than Assigned Inventions and Excluded Inventions. I acknowledge and agree
that if, in the scope of my employment, I use any Excluded Inventions or any
Other Inventions, or if I include any Excluded Inventions or Other Inventions in
any product or service of the Company or if my rights in any Excluded Inventions
or Other Inventions may block or interfere with, or may otherwise be required
for, the exercise by the Company of any



--------------------------------------------------------------------------------

rights assigned to the Company under this Agreement, I will immediately so
notify the Company in writing. Unless the Company and I agree otherwise in
writing as to particular Excluded Inventions or Other Inventions, I hereby grant
to the Company, in such circumstances (whether or not I give the Company notice
as required above), a perpetual, irrevocable, nonexclusive, transferable,
world-wide, royalty-free license to use, disclose, make, sell, offer for sale,
import, copy, distribute, modify and create works based on, perform, and display
such Excluded Inventions and Other Inventions, and to sublicense third parties
in one or more tiers of sublicensees with the same rights.

5. Exception to Assignment. I understand that the Assigned Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the Company do not apply to, any invention that qualifies fully for exclusion
under the provisions of Section 2870 of the California Labor Code, which are
attached hereto as Exhibit B.

6. Assignment of Rights. I agree to assign, and do hereby irrevocably transfer
and assign, to the Company: (i) all of my rights, title and interests in and
with respect to any Assigned Inventions; (ii) all patents, patent applications,
copyrights, mask works, rights in databases, trade secrets, and other
intellectual property rights, worldwide, in any Assigned Inventions, along with
any registrations of or applications to register such rights; and (iii) to the
extent assignable, any and all Moral Rights (as defined below) that I may have
in or with respect to any Assigned Inventions. I also hereby forever waive and
agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company. “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”

7. Assistance. I will assist the Company in every proper way to obtain and
enforce for the Company all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Assigned Inventions, worldwide. I
will execute and deliver any documents that the Company may reasonably request
from me in connection with providing such assistance. My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request in providing such assistance. I hereby appoint the Secretary of the
Company as my attorney-in-fact to execute documents on my behalf for this
purpose. I agree that this appointment is coupled with an interest and will not
be revocable.

8. Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
or materials of a confidential or secret nature that may be made, created or
discovered by me or that may be disclosed to me by the Company or a third party
in relation to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company, or any other party
with whom the Company agrees to hold such information or materials in confidence
(the “Proprietary Information”). Without limitation as to the forms that
Proprietary Information may take, I acknowledge that Proprietary Information may
be contained in tangible material such

 

2



--------------------------------------------------------------------------------

as writings, drawings, samples, electronic media, or computer programs, or may
be in the nature of unwritten knowledge or know-how. Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, designs, data, prototypes, specimens, test protocols, laboratory
notebooks, business strategies, financial information, forecasts, personnel
information, contract information, customer and supplier lists, and the
non-public names and addresses of the Company’s customers and suppliers, their
buying and selling habits and special needs.

9. Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company in each instance, except as may
be necessary to perform my duties as an employee of the Company for the benefit
of the Company. Upon termination of my employment with the Company, I will
promptly deliver to the Company all documents and materials of any nature
pertaining to my work with the Company, and I will not take with me or retain in
any form any documents or materials or copies containing any Proprietary
Information.

10. Physical Property. All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company. I will return to the Company all such items when requested by the
Company, excepting only my personal copies of records relating to my employment
or compensation and any personal property I bring with me to the Company and
designate as such. Even if the Company does not so request, I will upon
termination of my employment return to the Company all Company property, and I
will not take with me or retain any such items.

11. No Breach of Prior Agreements. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality,
non-competition, or other agreement with any former employer or other party. I
represent that I will not bring with me to the Company or use in the performance
of my duties for the Company any documents or materials or intangibles of my own
or of a former employer or third party that are not generally available for use
by the public or have not been legally transferred to the Company.

12. “At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
by me. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time.

13. Non-Competition; Non-Solicitation.

a. Non-Competition. I understand that the Company’s interests in protecting its
investments, goodwill, and technologies make it reasonable for the Company to
ask

 

3



--------------------------------------------------------------------------------

me to agree that I will not compete with the Company for a reasonable period
after the termination of my employment for any reason, whether voluntary or
involuntary. Accordingly, and understanding that the Company’s business is
potentially global in scope, I further agree that I will not, during the twelve
(12) month period following the termination of my employment (the
“Post-Employment Period”), directly or indirectly, work for or provide service
of any kind, as an employee, consultant, director, owner or in any other
capacity, to any person or entity (including any business in planning or
formation) that is or intends to be competitive with, or is engaged in the
design, development, manufacture, production, marketing, sale or servicing of
any product or the provision of any service that relates in any way to the
business then being conducted or planned by the Company and any of its
subsidiary or affiliated entities. It will not be deemed to be a violation of
this Section 13(a) for me to make or hold either of the following investments:
(a) ownership, as a passive investor, of up to two percent (2%) of any publicly
traded company; or (b) an equity interest of up to two percent (2%) in any
venture capital fund or other investment vehicle that makes investments in early
stage companies so long as I do not participate in or influence the investment
decision process of such fund or vehicle.

b. Non-Solicitation of Employees/Consultants. During my employment with the
Company and the Post-Employment Period, I will not directly or indirectly
solicit away employees or consultants of the Company for my own benefit or for
the benefit of any other person or entity, nor will I encourage or assist others
to do so. I acknowledge and agree that even after the expiration of the
Post-Employment Period, I will not solicit (or encourage or assist others to
solicit) away any employees or consultants of the Company if, in so doing, I use
or disclose any trade secrets or other Proprietary Information of the Company.

c. Non-Solicitation of Suppliers/Customers. During my employment with the
Company and the Post-Employment Period, I will not directly or indirectly
solicit or otherwise take away customers or suppliers of the Company or
otherwise divert or attempt to divert business away from the Company, nor will I
encourage or assist others to do so. I acknowledge and agree that even after the
expiration of the Post-Employment Period, I will not solicit (or encourage or
assist others to solicit) any customers or suppliers of the Company if, in so
doing, I use or disclose any trade secrets or other Proprietary Information of
the Company.

d. Reasonableness. I acknowledge that the post-employment restrictions on
competition and solicitation in this Section 13 are reasonable and necessary in
light of the Company’s need to protect its trade secrets and other Proprietary
Information and the goodwill of the Company’s business.

14. Use of Name & Likeness. I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.

15. Notification. I hereby authorize the Company, during and after the
termination of my employment with the Company, to notify third parties,
including, but not limited to, actual or potential customers or employers, of
the terms of this Agreement and my responsibilities hereunder.

 

4



--------------------------------------------------------------------------------

16. Injunctive Relief. I understand that a breach or threatened breach of this
Agreement by me may cause the Company to suffer irreparable harm and that the
Company will therefore be entitled to injunctive relief to enforce this
Agreement.

17. Governing Law; Severability. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the duties of its employees and the protection of its trade secrets. This
Agreement will be governed by and construed in accordance with the laws of the
State in which I reside at the time of the execution of this Agreement without
giving effect to any principles of conflict of laws that would lead to the
application of the laws of another jurisdiction; provided that Section 13(a)
hereof will be governed by and construed in accordance with the laws of the
State in which I reside at the time of the enforcement thereof without giving
effect to any principles of conflict of laws that would lead to the application
of the laws of another jurisdiction. If any provision of this Agreement is
invalid, illegal or unenforceable in any respect, such provision will be
enforced to the maximum extent possible, given the fundamental intentions of the
parties when entering into this Agreement. To the extent such provision cannot
be so enforced, it will be stricken from this Agreement and the remainder of
this Agreement will be enforced as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together will constitute one and the same agreement.

19. Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

20. Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement. No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought. A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.

21. Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives. The
Company may assign any of its rights and obligations under this Agreement. I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.

 

5



--------------------------------------------------------------------------------

22. Further Assurances. The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement. Upon termination of my
employment with the Company, I will execute and deliver a document or documents
in a form reasonably requested by the Company confirming my agreement to comply
with the post-employment obligations contained in this Agreement.

23. Acknowledgement. I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

24. Effective Date of Agreement. This Agreement is and will be effective on and
after the first day of my employment by the Company, which is August 18, 2014
(the “Effective Date”).

 

Imperva, Inc.:     Employee: By:  

/s/ Frank Slootman

   

/s/ Anthony Bettencourt

      Signature Name:  

Frank Slootman

   

Anthony Bettencourt

      Name (Please Print) Title:  

Chairman of the Compensation Committee

   

 

6



--------------------------------------------------------------------------------

Exhibit A

LIST OF EXCLUDED INVENTIONS UNDER SECTION 4

 

Title

 

Date

 

Identifying Number

or Brief Description

           

         No inventions, improvements, or original works of authorship

         Additional sheets attached

 

Signature of Employee:  

/s/ Anthony Bettencourt

 

Print Name of Employee:  

/s/ Anthony Bettencourt

 

Date:  

8-13-14



--------------------------------------------------------------------------------

Exhibit B

CALFORNIA LABOR CODE 2870 NOTICE:

California Labor Code Section 2870 provides as follows:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer. To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under California Labor Code
Section 2870(a), the provision is against the public policy of this state and is
unenforceable.